Case: 21-20260     Document: 00516117990         Page: 1     Date Filed: 12/06/2021




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                      December 6, 2021
                                  No. 21-20260
                                                                        Lyle W. Cayce
                                                                             Clerk
   In the Matter of: Michell Zolnier

                                                                          Debtor,

   James K. Collins, Medical Doctor,

                                                                        Appellee,

                                       versus

   Michell R. Zolnier, doing business as CKC Properties,
   Top Star Leases,

                                                                      Appellant.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 4:16-CV-2670


   Before Higginbotham, Stewart, and Wilson, Circuit Judges.
   Per Curiam:*




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-20260        Document: 00516117990             Page: 2      Date Filed: 12/06/2021




                                        No. 21-20260


           This case concerns whether Debtor-Appellant Michell Zolnier’s debt
   to Appellee Dr. James Collins is subject to discharge in bankruptcy.
   Dr. Collins sought to exempt the debt from discharge under either 11 U.S.C.
   § 523(a)(2)(A) or § 523(a)(6). After trial, the bankruptcy court held that
   Dr. Collins failed to prove those claims against Michell Zolnier or that he
   suffered damages. The district court reversed, holding that record evidence
   supports both of Dr. Collins’s claims. Although we hold that Dr. Collins did
   not prove his § 523(a)(2)(A) claim, we agree with the district court’s
   determination that the record supports the § 523(a)(6) claim. However, the
   district court did not consider the bankruptcy court’s conclusion—with
   which we agree—that the debt remains dischargeable because Dr. Collins
   failed to substantiate his damages. Accordingly, we REVERSE the district
   court’s decision and AFFIRM the bankruptcy court’s judgment, as
   modified by this opinion.
                   I. Facts & Procedural Background
           In 2003, Michell Zolnier and her then-husband, William Zolnier,
   leased commercial real estate in Magnolia, Texas from Dr. Collins. 1 They
   used the property, commonly known as the “Big Red Barn,” as a showroom
   for their furniture business. In 2007, the Zolniers fell behind on their rent and
   asked Dr. Collins for assistance. Dr. Collins agreed to work with them, and
   for the next two years, the Zolniers leased the Big Red Barn on a month-to-
   month basis, only paying “what [they] could.” In 2009, the parties renewed
   their lease. Under the lease, which both Zolniers signed, the Zolniers agreed
   to pay their rent arrearage. They also offered Dr. Collins their inventory as



           1
            Both Michell and William Zolnier participated in the district court proceedings.
   However, William Zolnier, who proceeded pro se below, did not appeal the district court’s
   order. Thus, we only address Michell Zolnier’s claims on appeal.




                                              2
Case: 21-20260      Document: 00516117990          Page: 3   Date Filed: 12/06/2021




                                    No. 21-20260


   collateral to secure their debt, conveying to him a security and superior lien
   interest in their inventory.
          Subsequently, the Zolniers did not pay their arrearage, causing
   Dr. Collins to sue them in state court for back rent in early 2012. Pursuant to
   that litigation, Dr. Collins and the Zolniers executed an agreement under
   Texas Rule of Civil Procedure 11 in which the Zolniers agreed not to “sell,
   mortgage, transfer, liquidate or distribute” any of their inventory
   encumbered by Dr. Collins’s lien without first providing him ten days’
   notice. After two years of litigation, the parties attempted mediation on
   February 18, 2014. Settlement talks failed, however, and within hours, the
   Zolniers began removing inventory from the Big Red Barn. The Zolniers say
   they only removed items that were on consignment, awaiting delivery, or on
   layaway. Allegedly, they left “about $105,000 worth of merchandise” in the
   store. Dr. Collins, in contrast, says the Zolniers removed their entire
   inventory, including items encumbered by his lien, in violation of the Rule 11
   agreement.
          In August 2014, a Texas jury rendered a verdict against the Zolniers,
   awarding Dr. Collins $218,649.15 in back rent, plus interest and attorney’s
   fees. The Zolniers filed for Chapter 7 bankruptcy a month later. In February
   2015, Dr. Collins initiated an adversary proceeding against the Zolniers in
   bankruptcy court, seeking a declaration that their debt to him was not
   dischargeable under 11 U.S.C. § 523. He alleged that the Zolniers “obtained
   commercial rental property from” him by “actual fraud” based on an alleged
   fraudulent transfer and “willfully and maliciously injured” him in violation




                                         3
Case: 21-20260       Document: 00516117990            Page: 4      Date Filed: 12/06/2021




                                       No. 21-20260


   of § 523(a)(2)(A) and § 523(a)(6), respectively. 2 Meanwhile, the Zolniers
   divorced in January 2016.
          Dr. Collins’s claims proceeded to a bench trial before the bankruptcy
   court in August 2016. After trial, the bankruptcy court ruled orally that the
   Zolniers’ debt was dischargeable. Before reaching the merits, the bankruptcy
   court “reiterate[d] . . . for the record” that this case, as prosecuted and
   defended, was “just one big mess.” It then summarily dismissed
   Dr. Collins’s claim under § 523(a)(2)(A), noting that “[t]he facts don’t come
   anywhere close to” establishing “a fraudulent transfer.” As for Dr. Collins’s
   claim for “willful and malicious injury” under § 523(a)(6), the bankruptcy
   court found that he failed to prove his case against Michell Zolnier because
   at every “critical point in the case, [the] conduct was always [William]
   Zolnier’s, not [Michell] Zolnier’s.” With respect to William Zolnier,
   however, the bankruptcy court found that he engaged in conduct that should
   render his debt non-dischargeable. Even so, it ruled begrudgingly that the
   entire debt was dischargeable because Dr. Collins failed to prove a “critical
   element” of a § 523(a)(6) claim. Namely, Dr. Collins did not offer any
   evidence establishing the value of the encumbered property that the Zolniers
   allegedly absconded with. The bankruptcy court therefore rendered final
   judgment against Dr. Collins.
          Dr. Collins appealed to the district court. Ruling from the bench, the
   district court found that the Zolniers were jointly liable for deliberately
   evading Dr. Collins’s lien since they were both “partners at law in Texas”
   actively involved in the business. The district court then stated that, in
   rejecting Dr. Collins’s claims, the bankruptcy court erroneously assumed the



          2
             Dr. Collins also asserted that the debt was not dischargeable under 11 U.S.C.
   § 523(a)(4), but he abandoned that claim at trial.




                                             4
Case: 21-20260      Document: 00516117990           Page: 5     Date Filed: 12/06/2021




                                     No. 21-20260


   Zolniers behaved innocently. For that reason, the district court reversed and
   vacated the bankruptcy court’s judgment. It later issued an order to that
   effect. Citing Husky International Electronics, Inc. v. Ritz, 578 U.S. 356, 360
   (2016), the district court ruled that the Zolniers’ debt was non-dischargeable
   because they committed “actual fraud” by wrongfully conveying
   encumbered property. Michell Zolnier now asks us to decide whether the
   district court erred in reversing the bankruptcy court.
                          II. Standard of Review
          “We review the decision of a district court, sitting as an appellate
   court, by applying the same standards of review to the bankruptcy court’s
   findings of fact and conclusions of law as applied by the district court.” In re
   Entringer Bakeries, Inc., 548 F.3d 344, 348 (5th Cir. 2008) (quoting In re
   Gerhardt, 348 F.3d 89, 91 (5th Cir. 2003)). “Thus, we review the bankruptcy
   court’s findings of fact for clear error and its legal conclusions de novo.” In
   re Goodrich Petroleum Corp., 894 F.3d 192, 196 (5th Cir. 2018).
                                III. Discussion
          On appeal, Michell Zolnier argues that the bankruptcy court correctly
   held that her debt to Dr. Collins was dischargeable. She contends that her
   conduct did not constitute “actual fraud” under § 523(a)(2)(A) or “willful
   and malicious injury” under § 523(a)(6), and that to the extent William
   Zolnier’s conduct falls under either provision, culpability for that conduct
   cannot be imputed to her. We address each contention in turn.
          A. Section 523(a)(2)(A)
          Section 523(a)(2)(A) excludes from discharge any debt “for money,
   property, services, or an extension, renewal, or refinancing of credit, to the
   extent obtained by . . . false pretenses, a false representation, or actual fraud,
   other than a statement respecting the debtor’s or an insider’s financial




                                           5
Case: 21-20260       Document: 00516117990           Page: 6      Date Filed: 12/06/2021




                                      No. 21-20260


   condition.” 11 U.S.C. § 523(a)(2)(A). Generally, to prove “actual fraud”
   under § 523(a)(2)(A), the creditor must show that the debtor made a false
   representation with intent to deceive the creditor and that the creditor
   “actually and justifiably relied on the representation,” sustaining “a loss as
   a proximate result.” Saenz v. Gomez, 899 F.3d 384, 394 (5th Cir. 2018).
          Husky held, however, that “actual fraud” as used in § 523(a)(2)(A)
   also “encompasses forms of fraud, like fraudulent conveyance schemes, that
   can be effected without a false representation.” 578 U.S. at 359. As the Court
   explained, the term “actual fraud” has common law origins and “denotes
   any fraud that ‘involv[es] moral turpitude or intentional wrong.’” Id. at 360
   (alteration in original) (quoting Neal v. Clark, 95 U.S. 704, 709 (1878)). In
   other words, “anything that counts as ‘fraud’ and is done with wrongful
   intent is ‘actual fraud.’” Id. The Court recognized that “[a]lthough ‘fraud’
   connotes deception or trickery generally, the term is difficult to define more
   precisely.” Id. Yet it had no trouble concluding that “fraud” at least includes
   “a debtor’s transfer of assets that . . . impairs a creditor’s ability to collect the
   debt.” Id.
          Dr. Collins argues that the Zolniers “fraudulently transferred [his]
   secured property” to prevent him from collecting his debt within the
   meaning of § 523(a)(2)(A), as interpreted in Husky. He emphasizes that
   while he and the Zolniers were mediating their case, the Zolniers were
   simultaneously “orchestrat[ing] the complete conversion of Dr. Collins’s
   secured assets in violation of” the lease, Rule 11 agreement, and “all morals
   and justice.” He thus concludes that the bankruptcy court erred when it held
   that the facts were insufficient to establish a fraudulent transfer because this
   “case is Husky on steroids.”
          “Fraudulent conveyances typically involve ‘a transfer to a close
   relative, a secret transfer, a transfer of title without transfer of possession, or




                                            6
Case: 21-20260        Document: 00516117990              Page: 7       Date Filed: 12/06/2021




                                         No. 21-20260


   grossly inadequate consideration.’” Husky, 578 U.S. at 361 (quoting BFP v.
   Resol. Tr. Corp., 511 U.S. 531, 541 (1994)). Under Texas law, the elements of
   fraudulent transfer include “(1) a creditor; (2) a debtor; (3) the debtor
   transferred assets shortly before or after the creditor’s claim arose; (4) with
   actual intent to hinder, delay, or defraud any of the debtor’s creditors.” In re
   Life Partners Holdings, Inc., 926 F.3d 103, 117 (5th Cir. 2019) (emphasis
   added). Texas law defines “transfer” to encompass “every mode . . . of
   disposing of or parting with an asset or an interest in an asset,” including
   “payment of money, release, lease, and creation of a lien or other
   encumbrance.” Tex. Bus. & Com. Code Ann. § 24.002(12). “The
   essence of a transfer is the relinquishment of a valuable property right[.]”
   Hometown 2006-1 1925 Valley View, L.L.C. v. Prime Income Asset Mgmt.,
   L.L.C., 847 F.3d 302, 308 (5th Cir. 2017) (alteration omitted) (quoting In re
   Commodity Merchs., Inc., 538 F.2d 1260, 1263 (7th Cir. 1976)).
           Although Dr. Collins says the Zolniers fraudulently transferred
   secured assets to avoid his lien, neither the record nor law support that
   conclusion. To be sure, the Zolniers intentionally sought to hinder
   Dr. Collins’s collection of his collateral. But because there is no evidence that
   the Zolniers disposed of or parted with those assets, Dr. Collins failed to
   prove a “transfer,” which is an essential element of a fraudulent transfer
   claim. See Life Partners Holding, 926 F.3d at 117. 3 Husky does not require
   otherwise despite its holding that “actual fraud” in § 523(a)(2)(A) covers
   “forms of fraud, like fraudulent conveyance schemes, that can be effected
   without a false representation.” 578 U.S. at 359. In Husky, it was undisputed


           3
            Although the Zolniers may have literally physically “conveyed” or “transferred”
   secured property from one location to another to evade Dr. Collins’s lien, holding that this
   conduct was a “fraudulent transfer” constituting “actual fraud” under § 523(a)(2)(A)
   would be inconsistent with the principle that “[e]xceptions to dischargeability should be
   construed in favor of the debtor.” In re Quinlivan, 434 F.3d 314, 318 (5th Cir. 2005).




                                                7
Case: 21-20260      Document: 00516117990            Page: 8    Date Filed: 12/06/2021




                                      No. 21-20260


   that the director and partial owner of a corporate debtor “drained [his
   company] of assets it could have used to pay its debts to creditors . . . by
   transferring large sums of . . . funds to other entities [the director]
   controlled.” Id. at 358. In other words, there was no question that the director
   transferred assets. Dr. Collins, in contrast, failed to show that the Zolniers
   similarly “dispos[ed] of or part[ed] with an asset or an interest in an asset.”
   Tex. Bus. & Com. Code Ann. § 24.002(12). We therefore agree with
   the bankruptcy court’s determination that the facts fall short of a fraudulent
   transfer.
          In any event, even if the Zolniers had engaged in a fraudulent transfer
   scheme, Dr. Collins’s claim would fail because he “has not produced any
   facts to suggest that [they] obtained a debt from [their] alleged fraud,” as
   § 523(a)(2)(A) requires. In re Green, 968 F.3d 516, 521 (5th Cir. 2020) (citing
   Husky, 578 U.S. at 365). To review, for a debt to be excluded from discharge
   under § 523(a)(2)(A), it must be, among other things, “obtained by . . . false
   pretenses, a false representation, or actual fraud.” 11 U.S.C. § 523(a)(2)(A)
   (emphasis added). The Court in Husky observed that “[i]t is of course true
   that the transferor does not ‘obtain’ debts in a fraudulent conveyance.”
   Husky, 578 U.S. at 356 (alteration omitted). Instead, only “the recipient of
   the transfer . . . can ‘obtain’ assets ‘by’ his or her participation in the fraud.”
   Id. (alteration omitted). Here, to the extent any asset transfer occurred, the
   Zolniers were the transferors, not the recipients. “Section 523(a)(2)(A) is
   thus inapplicable.” Green, 968 F.3d at 521 n.13.
          B. Section 523(a)(6)
          Section 523(a)(6) bars discharge of a debt “for willful and malicious
   injury by the debtor to another entity or to the property of another entity.”
   11 U.S.C. § 523(a)(6). “[A]n injury is ‘willful and malicious’ where there is
   either an objective substantial certainty of harm or a subjective motive to




                                           8
Case: 21-20260         Document: 00516117990              Page: 9       Date Filed: 12/06/2021




                                          No. 21-20260


   cause harm.” In re Miller, 156 F.3d 598, 606 (5th Cir. 1998). “This
   encompasses the wrongful sale or conversion of encumbered property by the
   debtor.” In re Modicue, 926 F.2d 452, 453 (5th Cir. 1991). The bankruptcy
   and district court agreed that at minimum William Zolnier’s conduct
   satisfied § 523(a)(6). 4 Moreover, the bankruptcy court expressly found that
   William Zolnier improperly took property subject to Dr. Collins’s lien and
   that “[h]e knew it was wrong.” Indeed, William Zolnier admitted to the
   district court that he understood it was wrong to convert the collateral
   regardless of whether it was consigned or paid for.
           The bankruptcy and district courts reached different conclusions
   regarding Michell Zolnier’s culpability. As to this issue, the district court
   held that the Zolniers, as business partners, were jointly responsible for
   injuring Dr. Collins. The bankruptcy court, in contrast, found that Michell
   Zolnier was not culpable because at every “critical point in the case, [the]
   conduct was always [William] Zolnier’s, not [Michell] Zolnier’s.” The
   bankruptcy court’s finding cannot be disturbed unless it is “clearly
   erroneous” and leaves this court “with the definite and firm conviction that
   a mistake has been made.” Saenz, 899 F.3d at 395 (quoting Otto Candies,
   L.L.C. v. Nippon Kaiji Kyokai Corp., 346 F.3d 530, 533 (5th Cir. 2003)).
           The parties disagree on whether evidence supports the bankruptcy
   court’s finding. Michell Zolnier cites her own testimony that she effectively



           4
            The district court observed that the bankruptcy court characterized the Zolniers’
   removal of inventory from the Big Red Barn as “an innocent business-as-usual transfer of
   the stock.” The district court deemed that finding erroneous, observing that “there is
   nothing about [the Zolniers’ conduct] that [qualifies as] customary, usual, standard,
   ordinary business practices. [William Zolnier] packed it up and ran off with it.” It is clear
   from the record, however, that the bankruptcy court did not consider William Zolnier’s
   conduct innocent and instead found that he “improperly impaired the security interest held
   by Dr. Collins.”




                                                9
Case: 21-20260       Document: 00516117990              Page: 10      Date Filed: 12/06/2021




                                         No. 21-20260


   stopped working at the furniture store in 2011, after she separated from her
   husband. Around the same time, William Zolnier removed her from the
   company’s bank account. Dr. Collins responds that, contrary to the
   bankruptcy court’s finding, record evidence proves Michell Zolnier’s
   culpability. Specifically, evidence shows that she signed the 2009 lease
   agreement conveying Dr. Collins a security interest in the store’s inventory.
   Moreover, Michell Zolnier, through her lawyer and with William, agreed not
   to remove any inventory from the Big Red Barn outside of the ordinary course
   of business without notifying Dr. Collins. The Zolniers then proceeded to
   empty their store, without providing notice, immediately after mediation
   failed.
             We agree with the district court’s conclusion that Michell Zolnier is
   culpable for injuring Dr. Collins. Although Michell Zolnier testified that she
   and William only removed “stuff that was already purchased” and therefore
   excluded from the scope of their agreements with Dr. Collins, the bankruptcy
   court found otherwise when it observed “that Mr. Zolnier did improperly
   take property that was subject to [Dr. Collins’s] liens.” It is undisputed that
   Michell Zolnier actively participated in that conduct. Because Michell
   Zolnier does not identify any evidence rendering the bankruptcy court’s
   finding clearly erroneous, we are bound by it. See Saenz, 899 F.3d at 395.
   Thus, Michell Zolnier, like William, willfully and maliciously injured
   Dr. Collins under § 523(a)(6) by converting his collateral. See Modicue, 926
   F.2d at 453. To the extent the bankruptcy court concluded otherwise, it
   clearly erred. 5 We therefore affirm the district court as to this issue.




             5
             Because we conclude that Michell Zolnier’s conduct independently satisfied
   § 523(a)(6), we need not decide whether (as the district court held) William Zolnier’s
   conduct can be imputed to her or instead whether (as the bankruptcy court held) it cannot.




                                              10
Case: 21-20260     Document: 00516117990            Page: 11   Date Filed: 12/06/2021




                                     No. 21-20260


          C. Damages
          Even still, Michell Zolnier’s debt may be discharged under
   § 523(a)(6) if the bankruptcy court correctly concluded that Dr. Collins failed
   to prove the value of the taken property. “Section 523(a)(6) is based on tort
   principles rather than contract” and is “designed to compensate the injured
   party for the injury suffered.” Modicue, 926 F.2d at 453. Thus, “the
   appropriate measure for non-dischargeability under § 523(a)(6) is an amount
   equal to the injury caused by the debtor rather than any other sum owed by
   the debtor on a contractual basis.” Id. In Modicue, we explained that the injury
   to the creditor was “the loss of [converted] collateral securing the [debtors’]
   indebtedness to which” the creditor had priority. Id. “Therefore, under
   § 523(a)(6), [the creditor was] entitled to the value of the collateral denied it
   by the [debtors’] wrongful actions.” Id.
          Applying that principle here, we conclude that the bankruptcy court
   rightly determined that Dr. Collins was entitled to the value of the converted
   collateral when the Zolniers removed it from the Big Red Barn. That is when
   the conversion injuring Dr. Collins occurred. The bankruptcy court then
   pointed out that Dr. Collins failed to prove his § 523(a)(6) claim because he
   offered no evidence of the value of the collateral at that time. The bankruptcy
   court was at pains to explain that although this fact “bother[ed] [it] a
   tremendous amount,” it had “no alternative but to find that . . . Dr. Collins
   as [a] creditor has failed to meet his burden” because “there is no record of
   what was taken.” The bankruptcy court noted that it would have been
   amenable to calculating the collateral’s value “us[ing] a number close in
   time” or tax records from the year the conversion occurred. But Dr. Collins
   presented “simply nothing” on this issue at trial. On appeal, the district
   court did not consider this potential defect in Dr. Collins’s case.




                                          11
Case: 21-20260     Document: 00516117990            Page: 12    Date Filed: 12/06/2021




                                     No. 21-20260


          Likewise, before this court, Dr. Collins has not identified any record
   evidence establishing the value of the converted collateral. Rather,
   Dr. Collins says he has satisfied his burden under § 523(a)(6) because he
   possessed “a quantifiable state court judgment for rent arrearage due by the
   Zolniers” and “the Zolniers converted all the encumbered property in the
   leased location and tendered Dr. Collins nothing from the proceeds.” This is
   insufficient. As to the Zolnier’s failure to pay their rent arrearage, that is not
   the type of injury § 523(a)(6) is designed to address. See Modicue, 926 F.2d at
   453; see also 4 Collier on Bankruptcy ¶ 523.12 (16th 2021) (“Section
   523(a)(6) generally relates to torts and not to contracts.”). Nor is it germane
   to Dr. Collins’s § 523(a)(6) claim, which is for the conversion of his
   collateral. As to the conversion, Dr. Collins’s assertion that the Zolniers
   failed to compensate him does not address the defect the bankruptcy court
   identified in his case. Namely, Dr. Collins has not pointed to any evidence
   relating to the value of the encumbered property at the time of conversion.
   We thus agree with the bankruptcy court that Dr. Collins failed to prove his
   case and therefore affirm its judgment.
                                 V. Conclusion
          In summary, although the bankruptcy court correctly determined that
   Michell Zolnier did not commit “actual fraud” under § 523(a)(2)(A), it erred
   to the extent it found that she did not willfully and maliciously injure
   Dr. Collins under § 523(a)(6). However, we agree with the bankruptcy court
   that Dr. Collins failed to prove damages as to his § 523(a)(6) claim.
   Accordingly, we REVERSE the decision of the district court and AFFIRM
   the judgment of the bankruptcy court, as modified by this opinion.




                                          12